UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53446 INFINITY AUGMENTED REALITY, INC. (Exact name of registrant as specified in its charter) Nevada 71-1013330 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2220 Nostrand Avenue Brooklyn, New York (Address of principal executive offices) (Zip Code) (917) 677-2084 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. 94,960,687 shares of common stock as of April 9, 2014. INFINITY AUGMENTED REALITY, INC. (A Development Stage Company) Quarterly Report On Form 10-Q For The Quarterly Period Ended February 28, 2014 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements The following unaudited interim financial statements of Infinity Augmented Reality, Inc. and its Subsidiary (sometimes referred to as "we", "us" or "our Company") are included in this quarterly report on Form 10-Q: Page Condensed Consolidated Balance Sheets at February 28, 2014 (unaudited) and August 31, 2013 4 Condensed Consolidated Statements of Operations and Comprehensive loss for the three months and six months ended February 28, 2014 and February 28, 2013 and the period from November 15, 2012 to February 28, 2014 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six months ended February 28, 2014 and February 28, 2013 and the period from November 15, 2012 to February 28, 2014 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7-19 3 INFINITY AUGMENTED REALITY, INC. AND ITS SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS February 28, 2014 (unaudited) August 31, ASSETS Current Assets Cash and cash equivalents $ $ Convertible note receivable - Prepaid expenses and other receivables Total current assets Leasehold improvements and equipment, net Security deposit and other long-term receivables Investment in Meta Company - Noncurrent assets of discontinued operations TOTAL ASSETS $ LIABILITIES Current Liabilities Accounts payable and accrued expenses $ $ Interest payable Current liabilities of discontinued operations Total current liabilities Convertible debentures, net of debt discount TOTAL LIABILITES COMMITMENTS AND CONTINGENT LIABILITIES STOCKHOLDERS’ DEFICIT Common stock ($0.00001 par value; 500,000,000 authorized; 94,368,245 issued and 94,012,777 outstanding) (August 31, 2013 – 93,584,759 issued and 93,229,291 outstanding) Additional paid in capital Treasury stock, at cost (355,468 shares of common stock) ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 INFINITY AUGMENTED REALITY, INC. AND ITS SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS UNAUDITED Three months ended February 28, Three months ended February 28, Six months ended February 28, Six months ended February 28, From November 15, 2012 toFebruary 28, Research and Development expenses $ ) $
